DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
This office action is responsive to the amendments filed on 02/16/2021.  This action has been made FINAL.
Response to Amendment
The previous 35 USC 112 rejections are withdrawn in view of the Applicant’s claim amendments.
Response to Arguments
Applicant’s arguments with respect to claim(s) 16, 18-31 and 36-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 16, 18-31 and 36-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cortright et al, US20140289647 (hereafter Cortright).
Claim 16:
Cortright discloses a messaging system using a network (See Abstract & Figure 1, Item 105 & Figure 4 & Paragraphs 0017; 0035), comprising: 
a device of a first user, said device having a processor and a touch screen (See Figure 1, Item 104 & Paragraph 0018); 
a first application running within said device, wherein an interface of said first application is displayed on the touch screen (“Each client device within client devices 102-104 may include a messaging application configured to send and/or receive a message to/from another computing device employing another mechanism, including, but not limited to instant messaging (IM), email, Short Message Service (SMS), Multimedia Message Service (MMS), internet relay chat (IRC), miRC, Jabber, and the like. Client devices 102-104 may further include a browser application that is configured to send, receive, and display web pages, and the like. The browser application may be configured to receive and display graphics, text, multimedia” See Paragraph 0019 – Note: the “first application” of the Applicant is the same as Cortright’s teachings of a “browser application”); 
and a messaging application, simultaneously with and regardless of the first application, running within said device (“FIG. 4 shows a screen shot of a display 400 that includes browser window 302 and a modified messaging toolbar 404” See Paragraphs 0019; 0035 & Figure 4 – Note: the browser window 302 is “simultaneously” displayed with the messaging toolbar 404); 
wherein a window in form a narrow line related to said messaging application, and regardless of said network, is available on and along an edge of said touch screen simultaneously with the interface of said first application (“The messaging toolbar may be displayed in a fixed location, such as at an upper edge of the display area” See Paragraph 0033 & Figure 4, Item 404 -- Note: Figure 4 displays the messaging toolbar 404 as positioned on the top “edge” of the browser window); 
wherein upon providing a swipe gesture (See Paragraph 0032), by said first user, from said window towards inside the touch screen (See Figure 1, Item 104 & Paragraph 0018), a list of contacts related to said messaging application is presented, by the processor, on said touch screen such that said first user can select a contact from said list of contacts (“When the user selects message control 410, the IM client also displays a list of computing options such as a contact list 415.” See Paragraph 0034).
Claim 18:
Cortright discloses, wherein said window is in form of an invisible line (“overlay module 254 works with messaging application 252 to manage display of interface overlays” See Figure 4 & Paragraph 0029).
Claim 19:
Cortright discloses wherein said gesture is provided from outside the touch screen towards inside the touch screen and wherein said gesture at first touches said window (See Figure 1, Item 104 & Paragraph 0018; 0032).
Claim 20:
Cortright discloses wherein upon selecting a contact from said list of contacts, a chat interface is presented on said touch screen (“FIG. 5 shows a screen shot of a display 500 that includes browser window 302 and a sample text chat window 510. The chat window is displayed after the user selects one of the contact selection elements to initiate a chat session with the selected contact. The contact list is removed from the display and the chat window is overlaid on a portion of the display area.” See Paragraphs 0012; 0039).
Claim 21:
Cortright discloses, wherein said gesture is provided in a predefined direction on the touch screen and wherein upon providing a swipe gesture (See Figure 1, Item 104 & Paragraph 0018; 0032) by said first user, from said window in another predefined direction, a function other than presenting said contact list (“contact list 415.” See Paragraph 0034) is executed by said processor (“FIG. 5 shows a screen shot of a display 500 that includes browser window 302 and a sample text chat window 510. The chat window is displayed after the user selects one of the contact selection elements to initiate a chat session with the selected contact. The contact list is removed from the display and the chat window is overlaid on a portion of the display area.” See Paragraphs 0012; 0039).
Claim 22:
(“video display adapter 214” See Paragraph 0026).
Claim 23:
Cortright discloses, said chat interface includes an interface for creating or selecting a message content, by said first user (“FIG. 5 shows a screen shot of a display 500 that includes browser window 302 and a sample text chat window 510. The chat window is displayed after the user selects one of the contact selection elements to initiate a chat session with the selected contact. The contact list is removed from the display and the chat window is overlaid on a portion of the display area.” See Paragraphs 0012; 0039), and sharing it with a contact selected by the first user from the list of contacts (“send, receive, and manage messages” See Paragraph 0024).
Claim 24:
Cortright discloses, wherein said created or selected message content is at least one of, an image, a video, a text and an advertisement (“FIG. 5 shows a screen shot of a display 500 that includes browser window 302 and a sample text chat window 510. The chat window is displayed after the user selects one of the contact selection elements to initiate a chat session with the selected contact. The contact list is removed from the display and the chat window is overlaid on a portion of the display area.” See Paragraphs 0012; 0039).
Claim 25:
(See Figure 1, Item 104 & Paragraph 0018) of a second user receiving said message content, a notification button corresponding to said message content is displayed and wherein upon interacting with said notification button, by said second user, said message content is displayed on the touch screen of the device of the second user (“The user may choose to indicate that the user is available to accept messages” See Paragraphs 0033-0034).
Claim 26:
Cortright discloses, wherein said list of contacts is displayed above at least a portion of said interface of said first application which is displayed on said touch screen (“FIG. 4 shows a screen shot of a display 400 that includes browser window 302 and a modified messaging toolbar 404” See Paragraphs 0019; 0035 & Figure 4 – Note: the messaging toolbar 404 is displayed above/overlaid on top of the browser window 302).
Claim 27:
Cortright discloses, messaging system using a network (See Abstract & Figure 1, Item 105 & Figure 4 & Paragraphs 0017; 0035), comprising: 
a device of a first user, said device having a processor and a touch screen (See Figure 1, Item 104 & Paragraph 0018);
a first application running within said device, wherein an interface of said first application occupies substantially an entire surface of the touch screen (“Each client device within client devices 102-104 may include a messaging application configured to send and/or receive a message to/from another computing device employing another mechanism, including, but not limited to instant messaging (IM), email, Short Message Service (SMS), Multimedia Message Service (MMS), internet relay chat (IRC), miRC, Jabber, and the like. Client devices 102-104 may further include a browser application that is configured to send, receive, and display web pages, and the like. The browser application may be configured to receive and display graphics, text, multimedia” See Paragraph 0019 – Note: the “first application” of the Applicant is the same as Cortright’s teachings of a “browser application”); 
a messaging application running within said device simultaneously with and regardless of said first application (“FIG. 4 shows a screen shot of a display 400 that includes browser window 302 and a modified messaging toolbar 404” See Paragraphs 0019; 0035 & Figure 4 – Note: the browser window 302 is “simultaneously” displayed with the messaging toolbar 404); 
and a window related to said messaging application, said window, regardless of the network, is available on an edge of said touch screen simultaneously with the interface of said first application (“The messaging toolbar may be displayed in a fixed location, such as at an upper edge of the display area” See Paragraph 0033 & Figure 4, Item 404 -- Note: Figure 4 displays the messaging toolbar 404 as positioned on the top “edge” of the browser window); 
wherein upon providing a swipe gesture (See Paragraph 0032) from said window towards inside the touch screen (See Figure 1, Item 104 & Paragraph 0018), by said first user, a choice of advertisements is presented (“Messaging server 106 may provide online services such as messaging, search, news, shopping, advertising, and/or the like” See Paragraphs 0023; 0034), by said processor, on said touch screen (See Figure 1, Item 104 & Paragraph 0018), and 
wherein an advertisement from said choice of advertisements is selected by said first user and shared with a second users of said messaging application within said network (“Messaging server 106 may provide online services such as messaging, search, news, shopping, advertising, and/or the like” See Paragraphs 0023; 0034).
Claim 28:
Cortright discloses said window is in form of a line located on and along the edge of the touch screen (“The messaging toolbar may be displayed in a fixed location, such as at an upper edge of the display area” See Paragraph 0033 & Figure 4, Item 404 -- Note: Figure 4 displays the messaging toolbar 404 as positioned on the top “edge” of the browser window).
Claim 29:
Cortright discloses, wherein said gesture is provided from outside the touch screen towards inside the touch screen and wherein said gesture at first interacts with said window when entering inside said touch screen (See Figure 1, Item 104 & Paragraph 0018).
Claim 30:
Cortright discloses wherein upon receiving the selected advertisement by a device of the second user (“Messaging server 106 may provide online services such as messaging, search, news, shopping, advertising, and/or the like” See Paragraphs 0023; 0034), an interactable notification icon (“A user may start the messaging system by selecting an icon” See Paragraph 0040) is displayed on or near an edge of a touch screen of the device of the second user (“The messaging toolbar may be displayed in a fixed location, such as at an upper edge of the display area” See Paragraph 0033 & Figure 4, Item 404 -- Note: Figure 4 displays the messaging toolbar 404 as positioned on the top “edge” of the browser window).
Claim 31:
Cortright discloses upon providing an interaction, by said second user with said icon (“A user may start the messaging system by selecting an icon” See Paragraph 0040), a corresponding advertisement is displayed on the touch screen of the device of the second user (“Messaging server 106 may provide online services such as messaging, search, news, shopping, advertising, and/or the like” See Paragraphs 0023; 0034).
Claim 36:
Cortright discloses said window is permanently available on the touch screen while the interface the first application is displayed (“Each client device within client devices 102-104 may include a messaging application configured to send and/or receive a message to/from another computing device employing another mechanism, including, but not limited to instant messaging (IM), email, Short Message Service (SMS), Multimedia Message Service (MMS), internet relay chat (IRC), miRC, Jabber, and the like. Client devices 102-104 may further include a browser application that is configured to send, receive, and display web pages, and the like. The browser application may be configured to receive and display graphics, text, multimedia” See Paragraph 0019 – Note: the “first application” of the Applicant is the same as Cortright’s teachings of a “browser application”) on the touch screen (See Figure 1, Item 104 & Paragraph 0018).
Claim 37:
Cortright discloses said window is invisible (“overlay module 254 works with messaging application 252 to manage display of interface overlays” See Figure 4 & Paragraph 0029).
Claim 38:
Cortright discloses wherein said notification icon includes an alerting means to inform the second user that the received notification icon is related to an advertisement (“Messaging server 106 may provide online services such as messaging, search, news, shopping, advertising, and/or the like” See Paragraphs 0023; 0034).
Claim 39:
Cortright discloses wherein the interface of said first application occupies substantially an entire surface of the touch screen (See Paragraph 0035 & Figure 4).
Claim 40:
Cortright discloses wherein said window is permanently available on the touch screen while the interface of the first application is displayed (See Paragraph 0035 & Figure 4) on the touch screen (See Figure 1, Item 104 & Paragraph 0018).
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20150234546 discloses a method for quickly displaying a Skype contacts list, and in particular relates to a method for quickly displaying a Skype contacts list where a user is allowed to access a Skype contacts menu interface promptly and conveniently.
Examiner Remarks

Applicant should respectfully note that this action closes prosecution on the merits.  As a result, the applicant has several options listed below, however, please note that this list is not exhaustive. 
Request an interview after final.  See MPEP §713.09.
File an after final response.  See MPEP §714.12, §714.13.
Appeal to the Patent and Trademark Appeal Board.  See MPEP §1200
File a Request for Continued Examination (RCE).  See MPEP §706.07(h).
File a continuation.  See MPEP §201.06-§201.08.
Allow the case to go abandoned.  See MPEP §711.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEREE N BROWN whose telephone number is (571)272-4229.  The examiner can normally be reached on M-F 5:30-2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DARNELL JAYNE can be reached on (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SHEREE N BROWN/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        April 23, 2021